
	
		One Hundred Eleventh Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Tuesday, the sixth
		day of January, two thousand and nine
		S. 383
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend the Emergency Economic
		  Stabilization Act of 2008 (division A of Public Law 110–343) to provide the
		  Special Inspector General with additional authorities and responsibilities, and
		  for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Special Inspector General for the
			 Troubled Asset Relief Program Act of 2009.
		2.Audit and investigation
			 authoritiesSection 121 of the
			 Emergency Economic Stabilization Act of 2008 (division A of Public Law 110–343)
			 is amended—
			(1)in subsection (c), by adding at the end the
			 following:
				
					(4)(A)Except as provided under subparagraph (B)
				and in addition to the duties specified in paragraphs (1), (2), and (3), the
				Special Inspector General shall have the authority to conduct, supervise, and
				coordinate an audit or investigation of any action taken under this title as
				the Special Inspector General determines appropriate.
						(B)Subparagraph (A) shall not apply to any
				action taken under section 115, 116, 117, or
				125.
						;
				and
			(2)in subsection (d)—
				(A)in paragraph (2), by striking
			 subsection (c)(1) and inserting subsection (c)(1) and
			 (4); and
				(B)by adding at the end the following:
					
						(3)The Office of the Special Inspector General
				for the Troubled Asset Relief Program shall be treated as an office included
				under section 6(e)(3) of the Inspector General Act of 1978 (5 U.S.C. App.)
				relating to the exemption from the initial determination of eligibility by the
				Attorney
				General.
						.
				3.Personnel authoritiesSection 121(e) of the Emergency Economic
			 Stabilization Act of 2008 (division A of Public Law 110–343) is amended—
			(1)in paragraph (1)—
				(A)by inserting (A) after
			 (1); and
				(B)by adding at the end the following:
					
						(B)(i)Subject to clause (ii), the Special
				Inspector General may exercise the authorities of subsections (b) through (i)
				of section 3161 of title 5, United States Code (without regard to subsection
				(a) of that section).
							(ii)In exercising the employment authorities
				under subsection (b) of section 3161 of title 5, United States Code, as
				provided under clause (i) of this subparagraph—
								(I)the Special Inspector General may not make
				any appointment on and after the date occurring 6 months after the date of
				enactment of the Special Inspector General for the Troubled Asset Relief
				Program Act of 2009;
								(II)paragraph (2) of that subsection (relating
				to periods of appointments) shall not apply; and
								(III)no period of appointment may exceed the
				date on which the Office of the Special Inspector General terminates under
				subsection (k).
								;
				and
				(2)by adding at the end the following:
				
					(5)(A)Except as provided under subparagraph (B),
				if an annuitant receiving an annuity from the Civil Service Retirement and
				Disability Fund becomes employed in a position within the Office of the Special
				Inspector General for the Troubled Asset Relief Program, his annuity shall
				continue. An annuitant so reemployed shall not be considered an employee for
				purposes of chapter 83 or 84.
						(B)Subparagraph (A) shall apply to—
							(i)not more than 25 employees at any time as
				designated by the Special Inspector General; and
							(ii)pay periods beginning after the date of
				enactment of the Special Inspector General for the Troubled Asset Relief
				Program Act of
				2009.
							.
			4.Response to audits and cooperation and
			 coordination with other entitiesSection 121 of the Emergency Economic
			 Stabilization Act of 2008 (division A of Public Law 110–343) is amended—
			(1)by redesignating subsections (f), (g), and
			 (h) as subsections (i), (j), and (k), respectively; and
			(2)by inserting after subsection (e) the
			 following:
				
					(f)Corrective responses to audit
				problemsThe Secretary
				shall—
						(1)take action to address deficiencies
				identified by a report or investigation of the Special Inspector General or
				other auditor engaged by the TARP; or
						(2)certify to appropriate committees of
				Congress that no action is necessary or appropriate.
						(g)Cooperation and coordination with other
				entitiesIn carrying out the
				duties, responsibilities, and authorities of the Special Inspector General
				under this section, the Special Inspector General shall work with each of the
				following entities, with a view toward avoiding duplication of effort and
				ensuring comprehensive oversight of the Troubled Asset Relief Program through
				effective cooperation and coordination:
						(1)The Inspector General of the Department of
				Treasury.
						(2)The Inspector General of the Federal
				Deposit Insurance Corporation.
						(3)The Inspector General of the Securities and
				Exchange Commission.
						(4)The Inspector General of the Federal
				Reserve Board.
						(5)The Inspector General of the Federal
				Housing Finance Board.
						(6)The Inspector General of any other entity
				as appropriate.
						(h)Council of the Inspectors General on
				Integrity and EfficiencyThe
				Special Inspector General shall be a member of the Council of the Inspectors
				General on Integrity and Efficiency established under section 11 of the
				Inspector General Act of 1978 (5 U.S.C. App.) until the date of termination of
				the Office of the Special Inspector General for the Troubled Asset Relief
				Program.
					.
			5.Reporting RequirementsSection 121(i) of the Emergency Economic
			 Stabilization Act of 2008 (division A of Public Law 110–343), as redesignated
			 by this Act, is amended—
			(1)in paragraph (1), by striking the first
			 sentence and inserting Not later than 60 days after the confirmation of
			 the Special Inspector General, and not later than 30 days following the end of
			 each fiscal quarter, the Special Inspector General shall submit to the
			 appropriate committees of Congress a report summarizing the activities of the
			 Special Inspector General during that fiscal quarter.;
			(2)by redesignating paragraphs (2) and (3) as
			 paragraphs (3) and (4), respectively;
			(3)by inserting after paragraph (1) the
			 following:
				
					(2)Not later than September 1, 2009, the
				Special Inspector General shall submit a report to Congress assessing use of
				any funds, to the extent practical, received by a financial institution under
				the TARP and make the report available to the public, including posting the
				report on the home page of the website of the Special Inspector General within
				24 hours after the submission of the
				report.
					; and
				
			(4)by adding at the end the following:
				
					(5)Except as provided under paragraph (3), all
				reports submitted under this subsection shall be available to the
				public.
					.
			6.Funding of the Office of the Special
			 Inspector GeneralSection
			 121(j)(1) of the Emergency Economic Stabilization Act of 2008 (division A of
			 Public Law 110–343), as redesignated by this Act, is amended by inserting
			 before the period at the end the following: , not later than 7 days
			 after the date of enactment of the Special Inspector General for the Troubled
			 Asset Relief Program Act of 2009.
		7.Council of the Inspectors General on
			 Integrity and EfficiencyThe
			 Special Inspector General for Iraq Reconstruction and the Special Inspector
			 General for Afghanistan Reconstruction shall be a members of the Council of the
			 Inspectors General on Integrity and Efficiency established under section 11 of
			 the Inspector General Act of 1978 (5 U.S.C. App.) until the date of termination
			 of the Office of the Special Inspector General for Iraq Reconstruction and the
			 Office of the Special Inspector General for Afghanistan Reconstruction,
			 respectively.
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
